Title: To James Madison from Sylvanus Bourne, 18 October 1803 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


18 October 1803, Amsterdam. “I have the pleasure to acquaint you of my safe return to this City a few days past & that on the first of next month I shall resume my official functions & be prepared to attend to any commands you may have for me in course of the public service.” Has not had time “to obtain correct information relative to the present state of Affairs in Europe” but will write “soon fully on this head.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

